Citation Nr: 0914097	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to a compensable rating for folliculitis of 
the mons area.

2.  Entitlement to a compensable rating for candidiasis under 
the breasts secondary to skin, skin contact and sweating. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1994 to 
October 1997. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in June 2008, when 
the claims were remanded for further development.  They are 
now ready for appellate review.


FINDINGS OF FACT

1.  Folliculitis of the mons area, requiring continuous 
treatment, has not been shown. 

2.  Candidiasis under the breasts has not been shown to 
result in a least 5 percent, but less than 20 percent, of 
exposed areas affected, or require systemic therapy. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for folliculitis of 
the mons area have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159 
(as amended), 4.116, Diagnostic Codes (DCs) 7899-7611 (2008). 
 

2.  The criteria for a compensable rating for candidiasis 
under the breasts secondary to skin, skin contact and 
sweating, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.118, DCs 7899-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Folliculitis of the Mons Area

The Veteran's folliculitis of the mons area is rated as non-
compensable pursuant to DCs 7899-7611.  In order to warrant a 
higher rating, the evidence must show:

*	disease or injury of the vagina, requiring continuous 
treatment (10 percent under DC 7611). 

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating.  

The evidence does not show that continuous treatment has been 
needed for folliculitis of the mons area.  In fact, VA 
outpatient gynecological visits in March 2007, August 2007, 
December 2007, January 2008, and May 2008, noted no 
complaints or treatment for folliculitis of the mons area.  

An August 2008 VA examiner, who also serves as the Veteran's 
regularly treating VA gynecologist, stated that a careful 
review of her VA treatment records, for the preceding five 
years, revealed no complaints regarding folliculitis in the 
mons area.  He additionally commented that there was no 
clinical evidence of this condition. 

As there is no indication of disease or injury of the vagina, 
requiring continuous treatment, a higher rating is not 
warranted for any portion of the rating period under DC 7611.  
No other relevant diagnostic codes are for application.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Candidiasis Under the Breasts

The Veteran's candidiasis under the breasts is rated as non-
compensable pursuant to DCs 7899-7806.  In order to warrant a 
higher rating, the evidence must show:

*	dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected; or 
*	requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 
12-month period (10 percent under DC 7806).

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability rating.  

Upon VA examination in March 2005, the examiner noted that 
the predominant area affected, by an eczematoid process, was 
under her breast tissue, bilaterally.  He noted that the 
Veteran had undergone breast reduction surgery in 2004, which 
had considerably helped the eczema-type process and 
irritation under her breast tissue. The examiner stated that 
there were no active areas of eczema at time of examination.  
He indicated that her disorder affected 0 percent of her 
surface area.

VA outpatient treatment records, including gynecological 
visits in March 2007, August 2007, December 2007, January 
2008, and May 2008 contained no complaints of candidiasis 
under the breasts.  An August 2008 VA examination report, 
completed by her regular treating VA gynecologist, indicated 
that following successful breast reduction surgery, in 
November 2004,  there had been no complaints of candidiasis 
under the breasts.  

The gynecologist noted that prior to this procedure the 
Veteran would occasionally complain of intertrigio skin 
maceration caused by the overlapping of the breasts with 
candidiasis under the breasts.  However, because no skin 
disability was shown in the outpatient treatment records or 
at the VA examinations, a higher rating is not warranted 
based on eczema.

Next, the Board will evaluate whether an increased rating 
under DC 7806 is warranted based on systemic therapy.  
Throughout the record, various VA outpatient treatment 
records noted the use of prescription creams, ointments, and 
cleansers, used by the Veteran to treat a skin condition.  
Further, the March 2005 VA examiner noted that the Veteran 
was able to successfully control her skin condition using 
lotions and skin creams under her breasts.  

The Board notes that VA outpatient treatment records 
demonstrate that the Veteran had a prescription for tablets, 
to take as needed, for itching.  However, there is no 
indication that these tablets were prescribed specifically 
for the candidiasis under her breasts.  Moreover, the August 
2008 VA examiner noted, that candidiasis under her breasts 
was stable and improved since onset, and was not currently 
being treated. 

In sum, the evidence does not show dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  Therefore, a higher rating is not 
warranted for any portion of the rating period under DC 7806.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.

The Board has additionally considered the Veteran's written 
statements that her disabilities are worse than that 
contemplated by the assigned rating in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that her symptoms 
are of such severity as to warrant a higher ratings however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of her disabilities.  In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

In fact, the August 2008 VA examiner commented that although 
the Veteran was not employed, she was a student.  He 
additionally noted that her disabilities had not 
significantly effected her usual occupation or her daily 
activities.  Moreover, VA medical records do not indicate 
that she has been hospitalized for her disabilities, not has 
she maintained. Hence, referral for consideration of an 
extra-schedular evaluation is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence. She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence she needed to substantiate her claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that she had actual knowledge of the 
rating element of the claims.  

In addition, she was provided with notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal by correspondence dated in October 
2008.  Any questions as to the appropriate effective dates to 
be assigned are moot as the claims have been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in December 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support her claims. 
Specifically, the December 2004 VCAA letter requested that 
she submit all evidence in her possession that would indicate 
that her disabilities had increased in severity.  Moreover, 
the September 2005 statement of the case and October 2008 
supplemental statement of the case included the criteria for 
evaluation of the disabilities on appeal.  Based on the 
evidence above, she can be expected to understand what was 
needed to support her claims.

Moreover, she demonstrated actual knowledge of what was 
needed to support her claims.  Specifically, in her October 
2004 claim, she stated that her conditions affected her life 
in a profound way.  Moreover, in her April 2005 notice of 
disagreement she indicated that, although no active areas of 
her disorders were noted upon VA examination, there are other 
periods in time that these conditions exhibit more serious 
symptoms.  

Further, at the March 2005 VA examination, the Veteran noted 
on on-going eczematoid process of various body areas, 
including her breasts.  She reflected that she was on 
medication.  In an August 2008 VA examination, she described 
the onset of symptoms regarding vaginal pain and soreness, 
and noted the use of vaginal lidocaine with good success.  
She also complained of skin maceration prior to the time of 
her breast reduction surgery.  These statements demonstrate 
her actual knowledge in understanding of the information 
necessary to support her claims for increased ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, specific medical 
examinations pertinent to the issues on appeal were obtained 
in March 2005 and August 2008.   

The Board has additionally considered the service 
representative's argument that the prior remand was not fully 
complied with under Stegall v. West, 11 Vet. App. 268 (1998).  
First, the representative contends that service treatment 
records were not reviewed.  Next, the representative asserts 
that the Veteran's history was not adequately obtained.  And, 
finally, that the representative maintains that examiner 
found no active disease and failed to discuss active vs. 
inactive symptoms or discuss how often the symptoms flared-
up.  

However, after a careful review of the examination report, 
the Board finds that a remand for another examination would 
unnecessarily delay a decision.  While the "claimant, as a 
matter of law, [has] the right to compliance with the remand 
orders," under Stegall, "where an appellant has not been 
harmed by an error in a Board determination, the error is not 
prejudicial."  Stegall, 11 Vet. App. at 271.

First, the Remand directed that the claims folder be made 
available to the examiner, and the representative accurately 
noted that the examiner apparently did not have the claims 
file for review (claims file was "not requested by RO").  
However, this does not automatically warrant another remand 
as the Veteran has not been prejudiced.  In most 
circumstances, the Board directs that the claims file be 
directed to the examiner in order to afford the examiner an 
opportunity to have a more complete picture of the veteran's 
disability picture.  

In this case, the Board finds it compelling that the VA 
examiner conducting the examination was the Veteran's regular 
treating gynecologist.  Therefore, the examiner would have 
had an even better understanding of the Veteran's 
disabilities than would be found in the claims file.  

Moreover, and also relevant to the representative's 
contention that an adequate history was not obtained, the 
treating physician/VA examiner remarked that he had carefully 
reviewed five years worth of VA treatment records.  Noting 
that the examination was undertaken in August 2008, this 
indicates that he reviewed relevant medical evidence as far 
back as 2003.  As the Veteran filed the claim in October 
2004, the treating physician/examiner considered evidence 
well beyond the appeal period.  Again, as her treating 
physician, the examiner would have a better understanding of 
her past history and the nature of her disabilities.  

On the issue of addressing the differences in symptoms 
between inactive and active periods of the skin disabilities, 
the examiner stressed that there was no diagnosis of 
folliculitis in his review of five years worth of VA 
treatment records.  He also emphasized that there had been no 
complaints of candidiasis since her November 2004 surgery.  
The examiner reflected that since there were no active or 
inactive periods shown in the previous five years, "there 
[was] NO indication for an exam during active or inactive 
periods."  

The Board finds that the examiner adequately addressed the 
question as presented.  The disconnect is between the Board's 
working assumption that there had been active and inactive 
phases during the period on appeal.  As answered by the 
examiner, this was not the case.  As there had been no active 
symptoms shown in the previous five years, the Board finds 
that examiner's answer to be as responsive as possible.  He 
could not reasonably assess active vs. inactive symptoms when 
no active symptoms had been shown.

This claim was unique in the fact that the VA examiner was 
also the Veteran's treating physician.  This is highly 
unusual.  But because of the situation, the remand components 
routinely written into the Board's remand order for the 
purpose of giving an examiner a broader understanding of a 
veteran's disability picture (for example, asking the 
examiner to review the claims file in conjunction with the 
examination) are not required.  There is, in this case, no 
prejudice to the Veteran because she was examined by a 
physician who presumably knows her gynecological history as 
well any other physician.  

Therefore, the Board finds that the remand orders set forth 
in the June 2008 Board remand were substantially complied 
with and resulted in no prejudice to the Veteran.  
Accordingly, the Board finds that another examination is not 
warranted and the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for folliculitis of the mons area is 
denied.

A compensable rating for candidiasis under the breasts 
secondary to skin, skin contact and sweating, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


